I am constrained to differ from the other members of the court in the holding that in all criminal cases it is unnecessary for the defendant to reserve exceptions to the oral charge of the court in order that it may be reviewed on appeal. Since the case of Ex parte Knight, 61 Ala. 482, it has been the uniform ruling of the Supreme Court and Court of Appeals that a defendant could not, on appeal, complain of a portion of the oral charge of the court, unless before the jury retired an exception was reserved to that portion assigned as error and incorporated in the bill of exceptions. Bolling v. State,78 Ala. 469; Sanford v. State, 8 Ala. App. 245, 62 So. 317; Barlew v. State, 5 Ala. App. 290, 57 So. 601; Smith v. State, 7 Ala. App. 55, 62 So. 301; Abrams v. State, 155 Ala. 105,46 So. 464. The reason is obvious. If exception be taken, the error, if any, may be cured by a correction of the erroneous ruling. Johnson v. State, 29 Ala. 62, 65 Am. Dec. 383; Jones' Heirs v. Jones' Adm'r, 42 Ala. 218; Irvin v. State,50 Ala. 181; Murphy v. State, 54 Ala. 178; Richardson v. State,54 Ala. 158.
It is decided by the majority of this court that the act of the Legislature approved September 25, 1915 (Acts 1915, p. 815), has the effect of making the court's oral charge, when set out in the transcript, a part of the record in the case, within the contemplation of Code 1907, § 6243, which provides that it is not necessary to reserve an exception to any ruling or action of the court which is required to appeal of record, but in every such case an exception is presumed on appeal. *Page 474 
I do not so understand the act. Appeals are of statutory origin, and are governed entirely by the various statutes governing them. Nothing can become a part of the record on appeal, except that which is specifically provided for. In the act above referred to it is specifically provided that charges moved for by either party must be in writing, how they shall be given or refused, and when so given or refused they become a part of the record. Not so with the oral charge. True, it must be transcribed into the transcript and certified to the appellate court, that the appellate court may see what the trial judge instructed the jury, to the end that the written charges may be intelligently passed upon; but the oral charge is not a part of the record in the same sense as the organization of the court, the indictment, etc., and is not the subject of review by this court, unless specifically reserved and incorporated in the bill of exceptions, as required by Code 1907, § 6243.
I concur with the majority as to their other conclusions, but the error here complained of has been waived.